Name: Commission Regulation (EEC) No 2112/86 of 4 July 1986 amending Regulation (EEC) No 3228/85 and increasing to 850 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 182/ 16 Official Journal of the European Communities 5. 7. 86 COMMISSION REGULATION (EEC) No 2112/86 of 4 July 1986 amending Regulation (EEC) No 3228/85 and increasing to 850 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, " Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3826/85 (4), Whereas Commission Regulation (EEC) No 3228/85 (*), as last amended by Regulation (EEC) No 1 941 /86 (6) opened a standing invitation to tender for the export of 700 000 tonnes of barley held by the German interven ­ tion agency ; whereas, in a communication of 26 June 1986, Germany informed the Commission of the inten ­ tion of its intervention agency to increase by 1 50 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 850 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 3228/85 must therefore be amended : HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 3228/85 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 850 000 tonnes of barley to be exported to all third countries . 2 . The regions in which the 850 000 tonnes of barley are stored are listed in Annex I hereto.' Article 2 Annex I to Regulation (EEC) No 3228/85 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 139 , 24 . 5 . 1986, p. 29 . 0 OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 371 , 31 . 12. 1985, p. 1 . 0 OJ No L 307, 19 . 11 . 1985, p. 7 . 6) OJ No L 168 , 25 . 6 . 1986, p. 13 . 5. 7 . 86 No L 182/ 17Official Journal of the European Communities ANNEX 'ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg 269 762 Niedersachsen/Bremen 282 131 Nordrhein-Westfalen 76 348 Rheinland-Pfalz 31 393 Baden/WÃ ¼rttemberg 26 017 Bayern 156 436 Hessen 7 675'